DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received January 18, 2021:
Claims 1-16 are pending.
The previous 112 rejections have been withdrawn in light of the amendment.
The core of the previous rejection is maintained with a new reference cited in light of the information disclosure statement (IDS) received March 5, 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0234859) in view of Honbo et al. (JP2016100226A), cited in the IDS. The English machine translation of Honbo et al. is attached and is referenced below.
Regarding claim 1, Lee et al. teaches an active material powder comprising silicon-based active material particles, in this case silicon metal (Para. 0026 & 0028) in particulate form (Para. 0030), with a dmax of 10 nm to 250 nm, in this case the metal compound’s average particulate diameter is more preferably 20 nm to 80 nm (Para. 0030), where the shape factor (SF = ddisc / dmax) of 65% of the cross sections is 0.4 to 
Additionally, Honbo et al. teaches a lithium-ion battery comprising a negative electrode material comprising silicon particles wherein the silicon particles have an elliptical shape (Fig. 1, #11) have a ratio r (wherein r = t / l, t is the smallest diameter of a silicon particle and l is the longest diameter of a silicon particle, i.e. a ratio describing how elliptical the particles area), and further teaches if the ratio r is 0.001 or more and 0.5 or less (Para. 0027-0029) as this shape would provide a higher capacity and improved cycle characteristics of the lithium ion secondary battery (Para. 0025). Thus, the “shape factor” (i.e. an indication of the how elliptical the particles are) is a result effective variable (i.e. a variable that achieves a recognized result) and modifying the shape factor (or how elliptical the particles are) of Lee et al. would be discovering the optimum or workable range involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 

Regarding claim 2, Lee et al. further teaches that dmax is 10 nm to 250 nm, in this case the metal compound’s average particulate diameter is more preferably 20 nm to 80 nm (Para. 0030), where the shape factor (SF = ddisc / dmax) of 70% of the cross sections is 0.4 to 0.8, in this case the negative electrode active material has an elliptical shape (Para. 0036). One with ordinary skill in the art would understand to select such an elliptical shape with the desired shape factor for a sufficient number of particles in order to prevent coagulation during negative electrode formation (see Para. 0047) thereby facilitating improved battery performance. Therefore, it would have been obvious to have made the shape factor to be 0.4 to 0.8 in order to facilitate improved battery performance. 
Additionally, the “shape factor” (i.e. an indication of the how elliptical the particles are) is a result effective variable (i.e. a variable that achieves a recognized result) and modifying the shape factor (or how elliptical the particles are) would be discovering the optimum or workable range involving only routine skill in the art.  
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 3, Lee et al. further teaches the shape factor (SF = ddisc / dmax) is 0.5 to 0.8, in this case the negative electrode active material has an elliptical shape (Para. 0036) with a preferred particulate diameter of 20 nm to 80 nm (Para. 0030). In the alternative, one with ordinary skill in the art would understand to select such an elliptical shape with the desired shape factor for a sufficient number of particles in order to prevent coagulation during negative electrode formation (see Para. 0047) thereby facilitating improved battery performance. Therefore, it would have been obvious to have made the shape factor to be 0.5 to 0.8 in order to facilitate improved battery performance. 
Additionally, the “shape factor” (i.e. an indication of the how elliptical the particles are) is a result effective variable (i.e. a variable that achieves a recognized result) and modifying the shape factor (or how elliptical the particles are) would be discovering the optimum or workable range involving only routine skill in the art.  
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 4, Lee et al. further teaches that the active material powder further comprises a matrix material, in this case carbonaceous material is used as an electrical matrix (Para. 0025 & 0030).
 Regarding claim 6, Lee et al. further teaches that the oxygen content is less than 35% of the silicon content expressed as wt%, in this case the particles are silicon metal (Para. 0028) which results in 0% oxygen.
Regarding claim 10, Lee et al. further teaches that the matrix material is carbon-based, in this case the matrix material is a carbonaceous material (Para. 0025 & 0030) and the silicon is present as silicon-base particles and is embedded in the matrix material, in this case the carbonaceous material serves as both a mechanical and electrical matrix for the silicon metal (Para. 0025 & 0030).
Regarding claim 11, Lee et al. further teaches that the matrix material is the thermally decomposed product of coal tar pitch (Para. 0046).
Regarding claim 13, Lee et al. further teaches that the silicon-based particles have a chemical composition of at least 65% by weight silicon, in this case the particles are silicon metal which are 100% by weight silicon (Para. 0028 & 0030).
Regarding claim 14, Lee et al. further teaches that the silicon-based particles are free from elements besides Si and O, in this case the particles are silicon metal (Para. 0028 & 0030).
Regarding claim 15, Lee et al. further teaches a battery comprising the active material of claim 1 (Para. 0003).
Regarding claim 16, Lee et al. further teaches an electronic device comprising the battery of claim 1 (Para. 0005).
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0234859) in view of Honbo et al. (JP2016100226A) as applied to claim 1 above, and further in view of Abdelsalam et al. (US 2015/0044571 A1).
Regarding claim 5, Lee et al. does not teach the recited values for d10, d50, and d90. However, Abdelsalam et al. teaches an electrode material comprising silicon particles with a d10 value of 6 micrometers, a d50 value of 11 micrometers, and a d90 value of 20 micrometers (Para. 0168). One with ordinary skill in the art would realize that making the silicon particles to possess the recited d10, d50, and d90 values would yield the predictable result of a functioning battery electrode (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. A.). Therefore, it would have been obvious to have made the active material powder with a d10 value of 1 micrometers to 10 micrometers, a d50 value of 3 micrometers to 30 micrometers, and a d90 value of 5 micrometers to 50 micrometers in order to yield the predictable result of a functioning battery electrode.
Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0234859) in view of Honbo et al. (JP2016100226A) as applied to claim 1 above, and further in view of Canham et al. (US 2016/0308205 A1).
Regarding Claim 7, Lee et al. does not teach the BET value of less than 10 m2/g. However, Canham et al. teaches a silicon-containing particle with a BET value of less than 10 m2/g, in this case 10 m2/g to 500 m2/g (Para. 0026). Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. A.). Therefore, it would have been obvious to have made the active material powder BET value to be 10 m2/g or less in order to yield the predictable result of a functioning battery electrode.
Regarding claim 8, Lee et al. does not teach the active material particles’ porosity. However, Canham et al. teaches a silicon-containing active material particle with a porosity of 20%, in this case 20% to 80% (Para. 0034). Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of KSR Int’I Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. A.). Therefore, it would have been obvious to have made the active material powder with a porosity of 20% or less in order to yield the predictable result of a functioning battery electrode.
Regarding claim 9, Lee et al. does not teach that the active material powder comprises 90% by weight of the active material particles. However, Canham et al. teaches a silicon particle-containing electrode comprising up to 95 wt% of silicon-containing particles (Para. 0019). One with ordinary skill in the art would realize that including this loading of the active material particles would yield the predictable result of a functioning battery electrode (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. A.). Therefore, it would have been obvious to have included at least 90% by weight of the active material particles in order to yield the predictable result of a functioning battery electrode.
Regarding claim 12, Lee et al. does not teach that the active material powder also contains graphite that is not embedded in the matrix material. However, .
Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive. 
Applicant argues Lee provides no teaching, disclosure or suggestion related to the shape factor limitation of the instant claim 1 and the office provides no reasoning to support the idea that Lee describes an active material powder having a shape factor superior or equal to 0.4 and inferior or equal to 0.8.
Examiner respectfully disagrees. Although Lee et al. does not explicitly teach a shape factor in the range of the instant claim, in light of the teaching of Lee et al. regarding the desirable elliptical shape to prevent coagulation, it would have been obvious to have made the shape factor within 0.4 and 0.8 to facilitate improved battery improvement (Para. 0047). Additionally, the “shape factor” (i.e. an indication of the how elliptical the particles are) is a result effective variable (i.e. a variable that achieves a recognized result) and modifying the shape factor (or how elliptical the particles are) would be discovering the optimum or workable range involving only routine skill in the art.  It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re 
Applicant argues the negative active materials produced in the Examples 1 and 2 in Lee et al. are spherical as Lee et al. states the SEM photograph shows a well-rounded negative active material was prepared and thus, the particles prepared in the Examples of Lee et al. are spherical.
Examiner respectfully disagrees. Lee et al. teaches the negative active material has an elliptical shape (Para. [0036]). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP §2123.  
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Abdelsalam et al. and Canham et al.) do not cure the deficiencies of the rejection applied to the independent claim (Lee et al.). Applicant does not argue how the combination is not proper. Therefore, the .
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 5, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./           Examiner, Art Unit 1729        

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729